Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on November 27th, 2019. Claims 1-15 are pending.
Priority
3.	Application 16/698,540 filed on November 27th, 2019 is a continuation of Application 15/533,943 which was filed on June 7th, 2017 which is a 371 of PCT/US15/64253 filed on December 7th, 2015 which has a provisional application 62/088,748 filed on December 8th, 2014. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “decrementing, in a memory, the first virtual currency associated with the user based on the virtual currency exchange rate and incrementing the second virtual currency associated with the user based on the virtual currency exchange rate in the event that the authentication is successful.”
Claim language such as “in the event,” are deemed to be optional claim language. MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As a matter of linguistic precision, optional claim elements do not narrow claim limiations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. In re Collier, 158 USPQ 266 (CCPA 1968). Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention.
Usage of the term “in the event” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the “in the event" condition are not exercised or triggered. Therefore, the claim limitations based upon the “in the event” condition are optional claim limitations. As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens. An alternate interpretation is that merely the claim limitations based upon the "in the event" condition are not triggered or performed. Applicant is encouraged to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claims 1, 10, and 14 recite limitations relating to exchanging virtual currencies and more specifically: determining a list of virtual currencies that can be exchanged, calculating a virtual currency exchange rate between the virtual currencies, receiving a request from a user to exchange virtual currencies, authenticating the users, decrementing and incrementing the currencies based on the virtual currency exchange rate.
These above limitations as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and commercial or legal interaction: specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The processor, memory, virtual currency exchange 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites a processor, and memory, claim 10 recites a processor, memory and virtual currency exchange management engine and claim 14 recites a non-transitory computer readable storage medium and processor. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, 10 and 14 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2013/0036373 to Alderfer et al (hereinafter Alderfer).



Alderfer discloses a method of exchanging virtual currencies, comprising (paragraphs [0005 and 0082]): 
determining, on a processor, a list of virtual currencies that can be exchanged 5between a first application and a second application (paragraphs [0006, 0007, 0039, 0040, and 0042]); 
calculating, on the processor, a virtual currency exchange rate between a first virtual currency in the first application and a second virtual currency in the second application (paragraphs [0007, 0039, 0056, 0065, and 0073]); 
receiving, on the processor, a request from a user to exchange the first virtual 10currency in the first application for the second virtual currency in the second application (Figure 4 and paragraphs [0039, 0049, 0062, and 0065]); 
authenticating, on the processor, the user to the first application and to the second application (paragraphs [0011, 0039, 0049, and 0065]); and 
decrementing, in a memory, the first virtual currency associated with the user 15based on the virtual currency exchange rate and incrementing the second virtual currency associated with the user based on the virtual currency exchange rate in the event that the authentication is successful (Figures 4 & 6 and paragraph [0060]).    
Examiner notes that per MPEP 2111.04(II) ("Contingent Limitations") the claim limitation “decrementing, in a memory, the first virtual currency associated with the user 15based on the virtual currency exchange rate and incrementing the second virtual currency associated with the user based on the virtual currency exchange rate in the event that the authentication is successful” lacks patentable weight as the broadest reasonable interpretation of the limitation has this limitation optional. Examiner further notes that a recitation in the positive would obviate this situation.

As per claim 10
Alderfer discloses a computing device comprising: a processor; a memory; and a virtual currency exchange management engine to (paragraphs [0005, 0049, 0082, and 0084]):   
20determine a list of virtual currencies that can be exchanged between a first application and a second application (paragraphs [0006, 0007, 0039, 0040, and 0042]);
calculate a virtual currency exchange rate between a first virtual currency in the first application and a second virtual currency in the second application (paragraphs [0007, 0039, 0056, 0065, and 0073]);
receive a request from a user to exchange the first virtual currency in the 25first application for the second virtual currency in the second application (Figure 4 and paragraphs [0039, 0049, 0062, and 0065]);
authenticate the user to the first application and to the second application (paragraphs [0011, 0039, 0049, and 0065]); and 
decrement the first virtual currency associated with the user based on the virtual currency exchange rate and increment the second virtual currency 27WO 2016/094295PCT/US2015/064253 associated with the user based on the virtual currency exchange rate in the event that the authentication is successful (Figures 4 & 6 and paragraph [0060]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2013/0036373 to Alderfer et al (hereinafter Alderfer) in view of US Patent Publication US2008/0004093 to Van Luchene et al. (hereinafter Luchene).
As per claim 2
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on historical application data.  
Luchene discloses the exchange rate is 20calculated based on historical application data (paragraphs [0169]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on historical application data as taught by Luchene to combine prior art elements according to known methods.

As per claim 11
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on an unbalanced exchange rate agreement. 
Luchene discloses the exchange rate is 20calculated based on an unbalanced exchange rate agreement (paragraphs [0169]). 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on historical application data as taught by Luchene to combine prior art elements according to known methods.



Alderfer discloses a non-transitory computer readable storage medium on which is embedded a computer program, said computer program to provide virtual currency exchange rate management, said computer program comprising a set of instructions executable by a processor to (paragraphs [0005 and 0023]):   
20calculate a virtual currency exchange rate between a virtual currency in an application and a redeemable asset (paragraphs [0056 and 0073]); 
receive a request from a user to exchange the virtual currency in the application for the redeemable asset (paragraphs [0056 and 0073]);
authenticate the user to the application and to an application associated 25with the redeemable asset (paragraphs [0011, 0039, 0049, and 0065]); and 
decrement the virtual currency associated with the user based on the exchange rate and increment a value associated with the redeemable asset in the event that the authentication is successful (Figures 4 & 6 and paragraph [0060]).    
Examiner notes that per MPEP 2111.04(II) ("Contingent Limitations") the claim limitation “decrement the virtual currency associated with the user based on the exchange rate and increment a value associated with the redeemable asset in the event that the authentication is successful” lacks patentable weight as the broadest reasonable interpretation of the limitation has this limitation optional. Examiner further notes that a recitation in the positive would obviate this situation.
Alderfer does not specifically teach wherein the virtual currency exchange rate is calculated based on market 30data associated with the first application and the redeemable asset.  
Luchene discloses wherein the virtual currency exchange rate is calculated based on market 30data associated with the first application and the redeemable asset (paragraphs [0169 and 0330]). 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include wherein the virtual currency exchange rate is calculated based on market 30data associated with the first application and the redeemable asset as taught by Luchene to combine prior art elements according to known methods.

As per claim 15
Alderfer discloses the redeemable asset is a gift card (paragraphs [0027 and 0055]).

9.	Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2013/0036373 to Alderfer et al (hereinafter Alderfer) in view of US Patent Publication US2011/0251941 to Dunwoody (hereinafter Dunwoody).
As per claim 3
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on user platform data and user device data. 

Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on user platform data and user device data as taught by Dunwoody to combine prior art elements according to known methods.

As per claim 4
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on a current location of a user, a local currency, and a relative purchasing power value.  
Dunwoody teaches the exchange rate is 20calculated based on a current location of a user, a local currency, and a relative purchasing power value (paragraph [0004]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on a current location of a user, a local currency, and a relative purchasing power value as taught by Dunwoody to combine prior art elements according to known methods.

As per claim 12
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on 10device data of the user. 
Dunwoody teaches the exchange rate is 20calculated based on 10device data of the user (paragraph [0004]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on 10device data of the user as taught by Dunwoody to combine prior art elements according to known methods.

As per claim 13
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on location data of the user.  
Dunwoody teaches the exchange rate is 20calculated based on location data of the user (paragraph [0004]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on location data of the user as taught by Dunwoody to combine prior art elements according to known methods.

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2013/0036373 to Alderfer et al (hereinafter Alderfer) in view of US Patent Publication US2011/0212762 to Ocko et al. (hereinafter Ocko).
As per claim 5
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on user engagement data.  
Ocko teaches the exchange rate is 20calculated based on user engagement data (paragraph [0024]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on user engagement data as taught by Ocko to combine prior art elements according to known methods.

As per claim 7
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on a social media value.  
Ocko teaches the exchange rate is 20calculated based on a social media value (paragraph [0024]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on a social media value as taught by Ocko to combine prior art elements according to known methods.

11.	Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2013/0036373 to Alderfer et al (hereinafter Alderfer) in view of US Patent Publication US2014/0006127 to DeCook et al. (hereinafter DeCook).
As per claim 6
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on user progress data.  
DeCook teaches the exchange rate is 20calculated based on user progress data (paragraphs [0025 and 0026]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on user progress data as taught by DeCook to combine prior art elements according to known methods.



Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on the value of virtual currency earned by a user.  
DeCook teaches the exchange rate is 20calculated based on the value of virtual currency earned by a user (paragraphs [0025 and 0026]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on the value of virtual currency earned by a user as taught by DeCook to combine prior art elements according to known methods.

As per claim 9
Alderfer discloses the virtual currency exchange rate is 20calculated (paragraphs [0039]).
Alderfer does not specifically teach the exchange rate is 20calculated based on the value of virtual goods purchased by a user. 
DeCook teaches the exchange rate is 20calculated based on the value of virtual goods purchased by a user (paragraphs [0025 and 0026]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Alderfer to include the exchange rate is 20calculated based on the value of virtual goods purchased by a user as taught by DeCook to combine prior art elements according to known methods.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693